In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 07-1547
SHIRLEY BRITTON,
                                             Plaintiff-Appellant,
                               v.

MICHAEL ASTRUE, COMMISSIONER OF SOCIAL SECURITY,
                                            Defendant-Appellee.
                        ____________
           Appeal from the United States District Court
               for the Eastern District of Wisconsin.
          No. 05 C 1232—Rudolph T. Randa, Chief Judge.
                        ____________
     ARGUED JANUARY 30, 2008—DECIDED APRIL 10, 2008
                        ____________


 Before FLAUM, MANION, and EVANS, Circuit Judges.
  PER CURIAM. Shirley Britton, a fifty-year-old obese
woman who suffers from chronic pain, depression, and
other ailments, has been trying to get Social Security
benefits since 1997. At her third hearing before an ad-
ministrative law judge (“ALJ”), her lawyer questioned
the foundation of testimony by a vocational expert (“VE”)
that a significant number of jobs are available to some-
one with Britton’s characteristics. The ALJ offered to have
the VE provide the data she relied upon, but Britton’s
lawyer insisted instead that the VE provide much more
2                                              No. 07-1547

data. Because the data that counsel was offered (but did
not accept) would have been enough to allow Britton to
adequately test the VE’s reliability, we affirm.


                             I.
  Britton first applied for Supplemental Security Income
(“SSI”) in April 1997, claiming that she suffered from
hepatitis, anemia, and hypoglycemia. While her applica-
tion was making its way through the Social Security
Administration, Britton supplemented it by adding
claims that she suffered from chronic pain, fatigue, and
fibromyalgia. ALJ Ira Epstein held a hearing and in No-
vember 1998 denied Britton’s claim. The ALJ found
that Britton did suffer from some of the claimed impair-
ments but was exaggerating her pain and limitations.
According to the ALJ, Britton was limited to light work
that involved simple, unskilled, low-stress, and routine
tasks but still was not “disabled” under the Social Security
Act because there were a significant number of such jobs
in the national economy. The Appeals Council denied
Britton’s request for review in March 2000.
  Britton did not seek further review in the district court.
Instead, she filed a new application for SSI in November
2000. On this application Britton claimed disability due
to fibromyalgia, depression, and chronic pain. Her sec-
ond SSI claim came before ALJ Margaret O’Grady in
September 2002. At the hearing, Britton, her husband, and
her daughter testified about her severe limitations. Britton
explained that she suffered from some level of pain every
day, and that her mobility typically was limited to walk-
ing for ten minutes, standing for twenty minutes, and
sitting for one hour. She also said that she could not lift
No. 07-1547                                              3

anything heavier than a gallon of milk, which required
two hands. Her husband testified that Britton always
was in pain and that until recently he had been bringing
a bucket into their bedroom at night for her to urinate
into because she could not make it to the bathroom
quickly enough. Britton’s daughter testified that her
mother did not leave the house except to go to church and
that she had not attended the girl’s elementary school
graduation (it was two years before the hearing) because
there were too many stairs to climb. In addition, a voca-
tional expert testified about the number of jobs available
to someone with Britton’s limitations.
   In December 2002, the ALJ issued her decision, again
denying Britton’s claim. Following the five steps for
evaluating disability, 20 C.F.R. § 404.1520, the ALJ found,
first, that Britton was not engaging in gainful employ-
ment and had not done so since 1981. Next, the ALJ
considered Britton’s medical evidence and found that her
hepatitis, fibromyalgia, degenerative disc disease of
the lumbar spine, chronic pain syndrome, osteopenia,
depression, and anxiety constituted “severe” impairments.
But at step three the ALJ found that the impairments
did not meet or equal a listed impairment. Next, the ALJ
found that Britton retained the functional capacity to
perform unskilled, routine, simple work at the light
exertional level. The ALJ discounted Britton’s complaints
of pain because they were not fully supported by the
medical records, she had not been fully compliant
with treatment recommendations, and she retained the
ability to perform some daily activities. Finally, relying
on the vocational expert, the ALJ concluded that Britton
was “not disabled” because there were many jobs existing
in Wisconsin that a person with her characteristics could
4                                               No. 07-1547

perform. As examples, the ALJ cited 16,000 jobs for cash-
iers, 1,600 jobs for sales clerks, 18,000 for assemblers,
3,800 for office helpers, and 1,300 for security guards.
   Britton again sought review at the Appeals Council, but
her request was denied in March 2003. This time Britton
filed a complaint in district court, and in October 2003
the court remanded to the Commissioner of Social Se-
curity. Although the record does not contain a copy of
the district court’s remand order, it does contain the
subsequent remand order issued by the Appeals Council.
That order suggests that the case was remanded because
the ALJ had based her decision on incomplete medical
reports and a less-than-thorough review of Britton’s
medical history. Consequently, the Appeals Counsel
ordered the ALJ to expand the record and conduct a
more searching review.
  On remand the ALJ held a supplemental hearing in
March 2005. At this hearing Britton was, for the first time,
represented by counsel. Britton testified to a connection
between her chronic pain and her stress level. Certain
stressful situations—failing to complete tasks, certain
tones of voice, being looked at the wrong way, not knowing
how to respond to authority figures, and being unable to
think clearly—caused her episodes of distress four or five
times every day. Such stressful events would increase
Britton’s physical pain, and her pain would, in turn, lead to
more stress and depression. Britton testified that her
depression had caused her to withdraw from crowds. Her
testimony about her mental impairments was supported by
a 2004 report from Dr. Matusiak, who diagnosed her with
major depression and anxiety with agoraphobia.
  As to her ability to work, Britton testified that she
sometimes helps wash dishes but cannot do that house-
No. 07-1547                                               5

hold chore, or any other, on a sustained basis because
her range of motion is so limited. Her pain and obesity
make it impossible to bend and pick things up off the
ground. And she suffered side effects from her medica-
tions including asthma, breathing problems from smells,
and claustrophobia. Dr. Reddy, Britton’s treating physician,
concluded, based on a February 2002 examination, that
Britton would be “incapable of even ‘low stress’ jobs.” But
another doctor who, after Reddy’s examination, began
treating Britton with calcium and vitamin D treatments
noted substantial improvements in her condition by
November 2002.
   After Britton testified, a vocational expert again gave
an opinion about the jobs available to someone with
Britton’s characteristics. That person, the ALJ found, is
46 years old, has a GED but no work history, and is lim-
ited to “occasional climbing and stooping, kneeling,
crawling, balancing and crouching” yet is still “able to
perform routine repetitive work” that requires following
“simple noncomplex instructions.” According to the VE,
the following jobs were available to such a person: 4,000
in retail sales, 17,000 for cashiers, 2,500 for assembly
workers, 15,000 for production workers, 4,500 for office
workers, and 3,100 for security guards. When the ALJ
asked the VE to restrict her totals to sedentary jobs, the
VE testified that many jobs would still be available: 2,000
for assembly workers, 2,100 for production workers, 1,200
for office workers, and 300 for security guards. The VE
testified that these jobs would be available in the same
numbers even with the further limitations of “no climbing,
no balancing, no working at heights or hazards,” “no
exposure to heat or cold,” and “no exposure to concen-
trated fumes, dust, environmental type irritants.” The VE
also testified that a need to alternate between sitting
6                                                No. 07-1547

and standing would not reduce the number of available
jobs because the category of light work is limited to jobs
that allow sitting one third of the day, and the category
of sedentary work is limited to jobs that allow sitting
two thirds of the day. Finally, the VE testified that adding
a further limitation restricting public contact and interac-
tion with coworkers would eliminate only the cashier,
sales, and office jobs.
   On cross-examination, Britton’s counsel questioned the
VE on the source of her data, and the VE explained that
it came from Occupational Employment Quarterly, a “private”
publication. Counsel asked that the entire publication be
placed in the record, but the ALJ, noting its size and calling
it a “standard publication,” refused. The ALJ asked
whether counsel wanted the census code numbers for
the jobs the VE listed as well as copies of the pages from
Occupational Employment Quarterly upon which the VE
relied, but counsel insisted on having a copy of the
entire publication. Although counsel did eventually
allow the VE to provide the census codes, he refused to
accept only copies of the pages on which she relied.
Counsel instead demanded access to much more.
  In her written opinion, the ALJ again followed the
five steps for evaluating disability. 20 C.F.R. § 404.1520.
First, she found that Britton had not engaged in substan-
tial gainful employment since her alleged onset date.
Next, the ALJ considered Britton’s medical evidence,
summarizing the diagnoses and treatments of a variety
of doctors. At step two the ALJ found that in addition to
the impairments listed in her previous decision—hepatitis,
fibromyalgia, degenerative disc disease of the lumbar
spine, chronic pain syndrome, osteopenia, depression, and
anxiety—Britton also suffered from osteomalacia, obesity,
No. 07-1547                                               7

hyperparathyroidism, rib fractures, and anemia. As she
had done previously at step two, the ALJ found these
impairments to be “severe,” but at step three she again
found them not severe enough to meet or equal any listed
impairment. Although Britton exhibited some of the
features of affective disorder, a listed impairment,
her functional limitations were not great enough to fully
satisfy that listing.
  At step four the ALJ found that Britton had retained
the “residual functional capacity to perform a significant
range of ‘light’ work activity.” The ALJ concluded that
Britton’s mental impairments limited her to “unskilled,
routine, simple work” and her physical impairments
limited her to only occasionally “climbing, stooping,
kneeling, crouching, crawling or reaching.” The ALJ did
not doubt that Britton was suffering from pain, but
found that her testimony about its intensity was not fully
credible. Based on the clinical findings and Britton’s
testimony, the ALJ doubted Britton’s claim that she
could not sustain any level of full-time employment.
Finally, at step five the ALJ accepted the VE’s testimony
and found that Britton was not disabled because jobs that
Britton could perform existed in significant numbers.
  The Appeals Council denied Britton’s request for re-
view, making the ALJ’s decision the final decision of the
Commissioner. See Haynes v. Barnhart, 416 F.3d 621, 626 (7th
Cir. 2005). The district court upheld that final decision.


                            II.
  On appeal Britton raises several arguments, but only
her contention that she should have had more access to the
VE’s data merits detailed discussion. Regarding her other
8                                               No. 07-1547

arguments, we apply our usual standard of deferential
review, see Schmidt v. Astrue, 496 F.3d 833, 841-42 (7th Cir.
2007), and hold that the ALJ properly concluded that
Britton was not disabled for any twelve-month period
after her alleged onset, see 42 U.S.C. § 1382c(a)(3)(A),
and that the ALJ’s residual function capacity finding is
supported by substantial evidence in the record.
  Britton’s challenge regarding her access to the VE’s data
is really an argument that the Commissioner failed to
satisfy his step-five burden of “providing evidence”
demonstrating that other work the claimant can perform
“exists in significant numbers in the national economy.”
20 C.F.R. § 404.1560(c)(2); see Briscoe ex rel. Taylor v.
Barnhart, 425 F.3d 345, 352 (7th Cir. 2005). When the
Commissioner satisfies this burden through expert testi-
mony from a VE, that testimony must be reliable. Donahue
v. Barnhart, 279 F.3d 441, 446 (7th Cir. 2002). A finding
based on unreliable VE testimony is equivalent to a find-
ing that is not supported by substantial evidence and must
be vacated. Skinner v. Astrue, 478 F.3d 836, 841 (7th
Cir. 2007).
  We have held that any data or reasoning underlying
the VE’s bottom line must be “ ’available on demand’ ” so
that the claimant may test the reliability of the VE’s testi-
mony. McKinnie v. Barnhart, 368 F.3d 907, 910-11 (7th
Cir. 2003) (quoting Donahue, 279 F.3d at 446). In McKinnie,
we held that the data underlying a VE’s testimony was
not “available on demand” where the VE testified that
her figures were based on government statistics and
her own surveys but had not prepared a written report,
did not bring any reference materials to the hearing, and
could not provide citations to the materials on which
she relied. Id. The ALJ in McKinnie told the claimant’s
No. 07-1547                                                9

attorney that the VE could refuse to compile her data
and references unless the claimant compensated her for
her time. Id. at 909. We rejected that view and held that
the data underlying a VE’s testimony is not “available
on demand if the claimant must pay” the VE to produce
it. Id. at 911.
  Britton argues that she was barred from access to the
VE’s data just as the claimant in McKinnie was. Not so. In
contrast to the VE in McKinnie, the VE in this case brought
a substantial amount of materials with her to the hearing
and was willing to provide a selection—those portions
on which she relied—to Britton’s counsel. As we read
the hearing transcript, the ALJ asked Britton’s counsel if
he wanted the census codes and copies of the pages on
which the VE relied, but Britton’s counsel balked. He
allowed the VE to list the census codes, but rather than
accept the selections of the VE’s data, which would have
allowed him to sufficiently test the reliability of her
testimony, he demanded more, much more. The data
underlying the VE’s testimony was “available on demand,”
as required by McKinnie, because it was formally offered
to Britton’s counsel. That he did not accept the offer is not
a reason to reverse the ALJ’s determination.
  We recognize that the lack of pretrial discovery in Social
Security hearings can make the task of cross-examining
a VE quite difficult. As we held in McKinnie, the data
underlying a VE’s testimony must be available on demand
to facilitate cross-examination and testing of the VE’s
reliability. But we refuse to endorse a system that drags
out every Social Security hearing to an interminable length.
We encourage ALJs and the Social Security bar to cooperate
in such a way that makes data underlying VE testimony
available on demand without making every hearing
10                                            No. 07-1547

impossibly long. Perhaps brief recesses should be pro-
vided so attorneys can examine the sources relied upon
by VEs or perhaps, as we believe was offered in this
case, the claimant’s attorney should have access to copies
of the pages of those sources on which the VE relied. And
an attorney who wants to make an argument based on
data unavailable at the hearing should have the opportu-
nity to do so by supplementing the record after the hear-
ing. (Britton’s attorney was given that opportunity and
did not take it.) We believe that our “available on demand”
rule and these suggestions can be applied to achieve
the proper balance between the needs of the claimant to
effectively cross-examine the VE and the needs of the
Commissioner to hold efficient hearings.


                            III.
 Accordingly, we AFFIRM the Commissioner’s decision.




                   USCA-02-C-0072—4-10-08